DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on April 28, 2021 and wherein the Applicant has amended claims 1, 5-13, 15, 17-20, cancelled claims 2, 16, and claims 3-4 remain withdraw status.
In virtue of this communication, claims 1, 3-15, 17-20 are currently pending in this Office Action.
With respect to the objection of claims 7, 19 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 6 in Remarks filed on April 28, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 7, 19 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-2, 5-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, including the cancelation of claims 2, 16, and argument, see paragraph 3 of page 6 in Remarks filed on April 28, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-2, 5-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-15, 17-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “filters the first sound pickup signals to limit a low frequency range of the first sound pickup signal to output the first output signal; and does not filter the second sound pickup signal to output the second output signal" which is not supported by the original disclosure. The applicant argued, in the last paragraph of page 6 and the first paragraph of page 7 in Remarks filed on April 28, 2021: “not filter” or “unfilter” equivalent to the disclosed all-pass filter. The Office disagreed and see the discussion in the attached Interview Summary PTO-413. Claims 5-14 are rejected due to the dependencies to claim 1.
Claim 15 is rejected for the at least similar reasons described in claim 1 above since claim 15 recited the similar deficient features as recited in claim 1 above. Claims 17-20 are rejected due to the dependencies to claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 further recites "the characteristic amount of the first output signal and the characteristic amount of the second output signal are changed by the acoustic obstacle when each of the first sound pickup signal and the second sound pickup signal includes sound of a sound source included in the predetermined direction range", i.e., the "first" and "second" sound pick up signals include the sound signals in the predetermined direction range. However, the amendment parent claim 1 recites "an acoustic obstacle that blocks sound pickup in a predetermined direction range with respect to the microphone", i.e., the "first" and "second pickup signals do not include the sound signals in the predetermined direction range" because the sound signal “the predetermined direction range” is blocked. This causes confusing because it is unclear whether the sound wave "in predetermined direction range" is blocked from pickup by “microphone” or is not blocked for pickup by “the microphone” and thus, renders claim indefinite. Also see the discussion in the attached Interview Summary PTO-413.
Claim 17 is rejected for the at least similar reason as described in claim 5 above since claim 17 recited the similar deficient feature as recited in claim 5 above.

Examiner Comments

There are 112(a) new matter issues in claims 1, 5-15, 17-20 and 112(b) issue in claims 5, 17, which causes confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(a)/(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. The applicant also agreed to place the application in final office action and see the attached Interview Summary PTO-413.
It is recommended to cancel the withdrawn claims 3-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654